         Case 9:19-cv-00151-KLD Document 21 Filed 08/04/20 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION


  JULIE GONZALEZ SKELTON,
                                                    CV 19-151-M-KLD
                       Plaintiff,

  vs.                                                ORDER

  ANDREW SAUL, Commissioner of
  Social Security Administration,

                       Defendant.



        Plaintiff Julie Gonzalez Skelton, by and through her attorney, John E.

Seidlitz, Jr., moves under the Equal Access to Justice Act ("EAJA"), 28 U.S.C.

§2412(d), for attorney fees incurred in prosecuting her Social Security appeal. She

requests $9,133.63 in fees. Defendant Commissioner of Social Security does not

oppose Skelton’s application for fees. (Doc. 20).

        Upon Plaintiff's Motion for Fees under the Equal Access to Justice Act, and

for good cause showing:

        IT IS HEREBY ORDERED that attorney fees in the amount of $9,133.63

shall be awarded to Plaintiff pursuant to the Equal Access to Justice Act, 28 U.S.C.

§2412. Attorney fees will be paid to Plaintiff’s attorney, dependent upon

verification that Plaintiff has no debt which qualifies for offset against the awarded
        Case 9:19-cv-00151-KLD Document 21 Filed 08/04/20 Page 2 of 2



fees, pursuant to the Treasury Offset Program as discussed in Astrue v. Ratliff, 130

S.Ct. 2521 (2010).

      If Plaintiff has no such debt, then the check shall be made out to Plaintiff’s

attorney and mailed to Plaintiff’s attorney’s office as follows:

      Seidlitz Law Office
      P.O. Box 1581
      Great Falls, MT 59403-1581

If Plaintiff has a debt, then the check for any remaining funds after offset of the

debt shall be made to Plaintiff and mailed to Plaintiff’s attorney’s office at the

address stated above.

             DATED this 4th day of August, 2020



                                               ______________________________
                                               Kathleen L. DeSoto
                                               United States Magistrate Judge
